Citation Nr: 1231485	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-44 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1966 to March 1968.  

By rating action in September 2003, the RO denied service connection for bilateral defective hearing.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the RO which reopened and denied the claim for bilateral defective hearing.  A videoconference hearing before the undersigned was held in April 2012.  


FINDINGS OF FACT

1.  Service connection for bilateral defective hearing was finally denied by an unappealed rating decision by the RO in September 2003.  

2.  The additional evidence received since the September 2003 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's bilateral defective hearing is at least as likely as not related to exposure to acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  The September 2003 RO decision that denied service connection for bilateral defective hearing is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claim of service connection for bilateral defective hearing.  38 U.S.C.A. §§ 1110, 1154(a), 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.303, 20.1105 (2011).  

3.  Bilateral defective hearing was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of service connection for bilateral hearing loss and grants service connection for the disability.  As such, no discussion of VA's duty to notify and assist is necessary.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Finality

Before reaching the merits of the claim for bilateral defective hearing, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for bilateral defective hearing was finally denied by the RO in September 2003.  There was no appeal of that rating decision and prior to the expiration of the applicable appellate periods, VA did not receive new and material evidence relevant to the issue.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such the determination became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In this case, the Veteran's claim for bilateral defective hearing was initially denied by the RO in September 2003, on the basis that he was not shown to have a hearing loss in service.  Parenthetically, the Board notes that other than a statement describing his noise exposure in service, the Veteran did not submit any evidence showing that he had a current hearing loss.  

The evidence added to the record since the September 2003 rating decision included a report of employment audiograms from 1982 to 1999, a statement from the Veteran's wife, a September 2009 VA audiological examination report, and a transcript of the Veteran's testimony at a videoconference hearing before the undersigned in April 2012.  

The private employment audiograms, which were not previously of record, showed that the Veteran had a hearing loss for VA purposes at least as early as March 1982.  Additionally, the Veteran's testimony concerning his continuity of his symptomatology since service is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  When considered together, the private audiograms and the Veteran's testimony relate to an unestablished fact necessary to substantiate the claim, and are neither cumulative nor redundant.  As the Board finds that the additional medical records and the Veteran's testimony are new and material, there is no need to discuss whether any other evidence is likewise new and material as the claim will be reopened solely on the basis of this evidence.  Accordingly, the claim of service connection for bilateral defective hearing is reopened.  

Having determined that the Veteran's claim is reopened, the Board must next determine if it will be prejudicial to him if the Board addresses the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, given the favorable decision on the merits of his claim, the Board finds that the Veteran will not be prejudiced by the Board proceeding with the adjudication of this case.  Id.  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran contends that his current hearing loss was due to exposure to acoustic trauma from gun fire and jet engine noise in the performance of his duties as a door gunner on helicopters while serving in Vietnam.  

In this case, the service treatment records (STRs) do not show any complaints, treatment, abnormalities or diagnosis for any ear problems or hearing loss in service, nor do they show a shift in the auditory thresholds at any of the relevant frequencies during service.  The first objective evidence of a hearing loss was on a private employment audiogram in March 1982.  

The service records showed that the Veteran participated in more than 25 aerial combat missions in Vietnam and was awarded the Air Medal.  At the videoconference hearing, the Veteran testified that his primary duty assignment in service was in radio communications, but that he also flew combat missions as a door gunner on helicopters.  He testified that he didn't wear hearing protection and that he was in constant close proximity to the jet engine and Gatling guns on the helicopter as well as the 50 caliber machine gun that he manned.  He said that he first noticed that he had some hearing loss in his left ear upon returning to Seattle from Vietnam, when he couldn't hear his watch ticking.  

The evidence of record includes a letter from the Veteran's wife of over 30 years to the effect that she has been aware of the Veteran's poor hearing ever since they met, and that it has progressively worsened over the years.  

When examined by VA in September 2009, the Veteran was shown to have bilateral sensorineural hearing loss on audiological testing, and was also diagnosed with tinnitus.  Although the examiner opined that it was less likely than not that his hearing loss was caused by or the result of noise exposure in service, she concluded that it was at least as likely as not that his tinnitus was related to noise exposure in service.  The examiner also indicated that research has shown that tinnitus due to noise exposure can be a precursor to hearing loss.  Further, the examiner did not offer any assessment or opinion as to whether the Veteran's current hearing loss was due to or otherwise aggravated by his tinnitus.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Veteran's testimony before the undersigned regarding his history of noise exposure was consistent with his duty assignments in service and appeared sincere, and the Board has found no reason to question the credibility of the Veteran's description of his history of hearing problems since service.  Further, the VA audiologist's explanation as to possible causes for hearing loss, including secondary to tinnitus for which service connection has been established, provides additional support for concluding that his hearing loss was related, via his tinnitus, to military service.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for defective hearing is warranted.  


ORDER

Service connection for bilateral defective hearing is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


